Title: To George Washington from Benjamin Lincoln, 9 August 1789
From: Lincoln, Benjamin
To: Washington, George



Sir
Hingham [Mass.] Augt 9th 1789

I was the last night honoured by the receipt of your Excellencys commission appointing me collector for the port of Boston—It shall be my study early to obtain, a perfect knowledge of the duties of the office and my constant care so to discharge them as thereby to secure the approbation of my own mind and the confidence of my country.
No circumstance could be more pleasing than the one which guards against a removal in any other way than by the President, this secures all that permanency in the office which I could possibly wish—I hope hereafter to evince to your Excellency, by a faithful discharge of my duty, that I feel the importance of the trust, and my obligations for the appointment, for in that way only, can it be evidenced or can I in any degree compensate your Excellency for the honour conferred. I have the honour of being sir with the most perfect esteem your Excellencys most obedient servant

B. Lincoln

